                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     PIKEVILLE

JONATHAN H. DAVIS,
     Petitioner,                                                No. 7:18-CV-91-REW

v.

GREGORY KIZZIAH, Warden,                                            JUDGMENT

     Respondent.




                                      *** *** *** ***

      In accordance with the Opinion and Order entered contemporaneously herewith, the Court

hereby ORDERS and ADJUDGES as follows:

      (1) The Court enters JUDGMENT in favor of Respondent;

      (2) The Court enters JUDGMENT against Petitioner;

      (3) The Court DISMISSES Davis’s § 2241 petition with prejudice;

      (4) This is a final Judgment as to the rights and liabilities of all claims and parties; and

      (5) The Court STRIKES this matter from the active docket.

      This the 10th day of May, 2019.




                                                 1
